DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status and Election/Restrictions
Claims 1-7 are pending.  
Applicant’s election of the combination of FANCM and BRCA1 and using siRNA as the inhibitor in claim 1 in the reply dated January 12, 2022 is acknowledged.   Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The elected species of an siRNA inhibitor is not encompassed by claims 3, 5 and 6.  
Accordingly, claims 1, 2, 4 and 7 are examined herein.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “inhibiting replication of ALT cells”.  According to the specification “ALT” is an acronym for “Alternative Lengthening of Telomeres” ([001]) rather a term of art.  Therefore Applicant should spell it out the first time the acronym is used in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Murshedi (Fathiya Al Murshedi, Role of FANCM in Telomere Maintenance in Alternative Lengthening of Telomeres (ALT) Human Cells (2010).  A thesis submitted in conformity with the requirements for the degree of Master of Science.  Retrieved from Internet [retrieved Feb 3, 2022]) in view of Gao (Gao et al., Targeting of DNA Damage Signaling Pathway Induced Senescence and Reduced Migration of Cancer cells.  Journals of Gerontology: Biological Sciences (2015), 701–713, published April 18, 2014) and Henson (Henson et al., Alternative lengthening of telomeres in mammalian cells.  Oncogene (2002) 21, 598-610).
Murshedi teaches telomere length is a determinant of cell senescence, apoptosis, death or immortality (Figure 1-2).  Murshedi teaches that telomerase-negative cells maintain their telomere length through an “Alternative Lengthening of Telomeres” mechanism and thus are known as ALT cells (Section 1.1.5, paragraph 2).  Murshedi teaches that the cell line WI38-VA13/2RA and GM00847 are ALT cells (Section 2.2.1.2).  Murshedi also teaches treating (i.e. contacting) the cells with FANCM siRNA (Section 2.2.5).  Murshedi teaches that knockdown of FANCM using siRNA resulted in decreased cell growth and increased cell death (i.e. inhibition of replication) in WI38-VA13/2RA and GM00847 ALT cells (Section 2.3.3.1).  Murshedi also teaches that the siRNA was administered in sufficient amount to lower the expression (i.e. amount sufficient to inhibit) FANCM 
Murshedi does not teach contacting ALT cells with an inhibitor of BRCA1.
However, Gao teaches transfecting (i.e. contacting) human U2OS cells with an expression vector encoding shRNA targeted against BRCA1 results in reduced expression of BRCA1 (i.e. administered in an amount sufficient to inhibit) (page 702, column 2, paragraph 1; Fig 2B).  Gao also teaches that U2OS cells transfected with BRCA1 shRNA were induced into senescence (i.e. replication inhibition) (page 703, column 2, paragraph 3) and demonstrated a pancytoplasmic shift in mortalin staining (Fig 2C), which is correlated with cell senescence (page 702, column 1, paragraph 2).  Gao also teaches treatment of BRCA1 shRNA results in US2O cells with increased senescence-association (SA)--Gal staining (Fig 2D) and increased expression of p16INK4A (Fig 3E), which is associated with reduced cell viability (Fig 4A-B) and growth arrest (i.e. replication inhibition) (Fig 5).  Gao is silent on whether U2OS cells are ALT cells. 
However, Henson teaches U2OS cells are human ALT cells and that they were first described as ALT cells in 1997 (Table 1).
It would have been obvious to one skilled in the art to combine the FANCM siRNA inhibitor of Murshedi and the BRCA1 shRNA of Gao and to additionally contact ALT cells of Mushedi because it would simply amount to a combination of known inhibitors of ALT cell replication in known ways yield predictable results.  Murshedi teaches inhibition of FANCM expression inhibits growth in two ALT cell types.  Similarly, Gao teaches inhibition of BRCA1 expression is associated with markers of cell senescence (SA--galactosidase) and growth inhibition (up regulation of p16INK4A) and induces senescence in U2OS cells, which is also a known ALT cell type (Henson, table 1).  Thus it would have been entirely predictable that inhibiting the expression of both FANCM and BRCA1 would also inhibit the replication of ALT cells.  One would have been motivated to contact the ALT cells of Murshedi with both the FANCM siRNA of Murshedi with the BRCA1 shRNA of Gao because 

	Regarding claim 2, Gao teaches U2OS are osteogenic sarcoma (i.e. cancer) cells (page 702, column 2, first line). 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Murshedi (Murshedi, Role of FANCM in Telomere Maintenance in Alternative Lengthening of Telomeres (ALT) Human Cells (2010)), Gao (Gao et al., Journals of Gerontology: Biological Sciences (2015), 701–713) and Henson (Henson et al., Alternative lengthening of telomeres in mammalian cells.  Oncogene (2002) 21, 598-610), as applied to claim 1 above, and further in view of Ono (Ono et al., Analysis of Human Protein Replacement Stable Cell Lines Established using snoMEN-PR Vector, PLOS ONE (2013), 8(4), e62305, 1-12).

Regarding claim 4, the teachings of Murshedi, Gao and Henson are recited above as applied to claim 1. 
Murshedi, Gao and Henson do not teach wherein the BRCA1 inhibitor is siRNA.  
However, Ono teaches the relationship between shRNA and siRNA and indicates that shRNA is a means to deliver siRNA to cells (Figure 6).  Ono teaches that in siRNA, dsRNA oligos are processed into single stranded siRNA.  Ono also teaches that in shRNA, shRNA is delivered to cells as a DNA plasmid, expressed from the plasmid in cells, and then processed into dsRNA, which is then processed into siRNA (Figure 6).
It would have been obvious to one skilled in the art to deliver the BRCA1 shRNA of Gao as an siRNA since it amounts to a simple substitution of one known nucleic acid-based expression inhibitor with another by known means to bring about predictable results.  Ono teaches that the 

Regarding claim 7, Murshedi teaches the oligo-ribonucleotide FANCM siRNA is AGACAUCGCUGAAUUUAAA, which is 19 nucleotides (Section 2.2.5).  Gao is silent on the length of the shRNA-processed molecule.  However, it would have been obvious to use a BRCA1 siRNA that is between 19-27 nucleotides as it would have amounted to a combination of known elements to yield predictable results of BRCA1 inhibition and subsequent inhibition of replication.  siRNA molecules of 19 nucleotides were known to inhibit expression of their target gene, as taught my Murshedi. Since Gao teaches BRCA1 shRNA reduces BRCA1 expression and Ono teaches shRNA is processed to siRNAs, and one skilled in the art would predict a BRCA1 siRNA of 19 nucleotides would inhibit BRCA1 expression.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CATHERINE A KONOPKA/               Examiner, Art Unit 1636                                                                                                                                                                                         
/NEIL P HAMMELL/               Primary Examiner, Art Unit 1636